Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  9/1/2020 is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (U.S. Patent Application Publication No. 20110099255, hereinafter Srinivasan) in view of Cheol et al. (KR20100001524, hereinafter Cheol).
	With respect to claim 1, Srinivasan discloses a method comprising: 
obtaining a user account having an access to an Operating System (OS), wherein the OS comprises a Command Line Interface (CLI) configured to receive commands from the user and execute a predetermined functionality in the OS (e.g. Srinivasan, paragraph 0020-0021, “…a request to determine whether the command conforms to one or more compliance policies, wherein the request includes the command…executing the command only when the compliance response indicates that the command conforms to the one or more compliance policies. Thus the device can determine actively whether a proposed user command or configuration change will violate established standards or policies, before the command or change is applied to the device”; paragraph 0035, “Compliance proxy logic 110 may be integrated into or implemented as part of a CLI module or CLI parser coupled to or within the operating system 106…the functions of operating system 106, command parser 108 and compliance proxy logic 110 may be implemented as a single functional module or logical block”; paragraph 0063, “…responsive actions include generating and sending a user notification in a command-line response to a user terminal).
Srinivasan discloses determine whether user’s command violate policies (e.g. Srinivasan, paragraphs 0020-0021) but does not explicitly mention but Cheol discloses creating an operation profile for the user account, wherein the operation profile comprises a list of authorized commands in the CLI for the user account, wherein the operation profile excludes at least one command of the CLI or at least one parameter of a command of the CLI (e.g. Cheol, pages 2-3, lines 20-45, “A basic role-based access control…The role…is a meaning related to responsibilities and authority, and refers to functions performed by organizations such as security administrations…and assigning user to specific roles…); page 5, lines 139-152; “…When an event occurs in the system and an operating system call is called, it is determined whether the system call is related to access control…”).
 	Srinivasan discloses controlling user access through CLI  in the OS with policies compliance and Cheol discloses control access based on user roles but does not explicitly e.g. Chiu, US Patent Application No.  2017/0171023, paragraph, 0007, “replace a default CLI generated by the storage system…take command for a Window operating system”; Elkins et al., US Patent Application Publication No.  2013/0338995, paragraph 0005, “…graphical user adj interfaces (“GUIs”) have largely replaces the so-called “command line interface of previous generations of computing systems”). 
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the a CLI- replacement component based on user role and policies taught by Srinivasan and Cheol to ensure updated replacement of the CLI components. 
 	With respect to claim 2, Srinivasan and Cheol disclose the method of claim 1, further comprises: generating the CRC based on the predetermined functionality and the operation profile of the user account (e.g. Cheol, pages 2-3, lines 20-45; OAWK).  	With respect to claim 3, Srinivasan and Cheol disclose the method of claim 1, wherein said creating the operation profile is performed based on assignments with which the user is tasked (e.g. Cheol, pages 2-3, lines 20-45, role-based). 	With respect to claim 4, Srinivasan and Cheol disclose the method of claim 1, wherein limiting the executed commands by the CRC is indifferent to file permissions in a file system of e.g. Cheol, pages 2-3, lines 20-45; OAWK).  .  	With respect to claim 5, Srinivasan and Cheol disclose the method of claim 1, further comprising: obtaining a second user account having an access to the OS, wherein the second user account is associated with a second user of the OS; creating a second operation profile for the second user account, wherein the second operation profile comprises a second list of authorized commands in the CLI for the second user account, wherein the second operation profile excludes at least one command of the CLI or at least one parameter of a command of the CLI; and deploying a second CLI-Replacement Component (CRC) in the OS, wherein the second CRC is associated with the second user account, wherein the second CRC is a CLI layer that is configured to limit executed commands in the OS based on the second operation profile, whereby the CRC only sends commands adhering with the second operation profile for execution by the OS; wherein the CRC and the second CRC are different  (e.g. Srinivasan, paragraphs 0020-0021; Cheol, pages 2-3, lines 20-45; page 5, lines 139-152; OAWK).  	With respect to claim 6, Srinivasan and Cheol disclose the method of claim 1, wherein said creating the operation profile comprises: displaying a list of commands of the OS to an administrator of the OS; and generating the list of authorized commands based on a selection of the administrator of enabled commands from the list of commands (e.g. Cheol, pages 2-3, lines 20-45). 	With respect to claim 7, Srinivasan and Cheol disclose the method of claim 6, wherein said creating the operation profile further comprises: obtaining a permission template indicating a set of enabled commands in the OS; wherein said displaying comprises displaying the list of commands and indicating the set of enabled commands as initially enabled; whereby providing the administrator with an initial list of authorized commands (e.g. Cheol, page 5 , lines 305-232, “OBS profile 111 is configured with object attribute information...”).  	With respect to claim 8, Srinivasan and Cheol disclose the method of claim 1, wherein the CRC is configured to enable execution of a first command, wherein the first command is configured to be executed in the OS with a at least one parameter; wherein based on the operation profile, the CRC is configured to prevent executing the first command with at least one value of the at least parameter of the first command  (e.g. Srinivasan, paragraphs 0020-0021; Cheol, pages 2-3, lines 20-45; page 5, lines 139-152; OAWK).  	With respect to claim 9, Srinivasan and Cheol do not disclose the method of claim 1, wherein the operation profile limits a number of commands allowed to be executed by the OS to less than 10% of a number of commands of the OS. 
However, setting access commands to a threshold would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice.  	With respect to claim 10, Srinivasan and Cheol disclose the method of claim 1, wherein said deploying the CRC in the OS comprises replacing the CLI of the OS with the CRC, wherein said replacing comprises deleting the CLI of the OS to prevent execution of the CLI (e.g. Cheol, pages 2-3, lines 20-45; OAWK).	
With respect to claims 11-20, the claims are apparatus and computer program product claims that are similar to method claims 1-10.  Therefore, claims 11-20 are rejected based on the similar rationale.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TONGOC TRAN/Primary Examiner, Art Unit 2434